Citation Nr: 0014004	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-28 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rate for pension benefits 
based on unreimbursed medical expenses for the period of 
January 1, 1995, to December 31, 1995.  

2.  Entitlement to a higher evaluation for left 
nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary 
artery, currently rated as 30 percent disabling.

3.  Entitlement to separate evaluations for hypertension, 
heart disorder and kidney disorder.  

4.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or on account of being housebound (SMC).

5.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran has served on active duty from July 1951 to 
August 1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In May 1997, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
for the withdrawal of his appeal regarding an increased rate 
for pension benefits based on unreimbursed medical expenses 
for the period of January 1, 1995, to December 31, 1995.

2.  By a letter dated November 19, 1996, the RO informed the 
veteran that he was granted a 30 percent rating for left 
nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary 
artery.

3.  In December 1996, the veteran filed a notice of 
disagreement (NOD) concerning the assignment of a 30 percent 
rating and he indicated that he wanted separate disability 
evaluations for his kidney/hypertensive cardiovascular 
disorder.

4.  On October 10, 1997, the RO issued a statement of the 
case (SOC) concerning an increased rating for left 
nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary 
artery, and the assignment of separate disability evaluations 
for this disorder.

5.  In October 1997, the RO received a VA Form 9 from the 
veteran, which failed to discuss either of the issues 
regarding an increased rating or the assignment of separate 
disability evaluations for his kidney/hypertensive 
cardiovascular disorder.

6.  In his substantive appeal or other documents filed within 
one year after the notice of the rating decision or within 60 
days after the issuance of the SOC, the veteran has failed to 
allege specific error of law or fact with respect to the 
claims for either an increased rating or the assignment of 
separate disability evaluations for his kidney/hypertensive 
cardiovascular disorder.

7.  By a letter dated October 14, 1997, the RO informed the 
veteran of the denial of his claims for entitlement to SMC 
and TDIU.

8.  In May 1998, the veteran filed a NOD concerning 
entitlement to SMC and TDIU.

9.  On November 5, 1998, the RO issued a SOC concerning 
entitlement to SMC and TDIU.

10.  On November 17, 1998, the RO received a VA Form 9 from 
the veteran, which failed to discuss either of the issues 
regarding entitlement to SMC and TDIU.

11.  In his substantive appeal or other documents filed 
within one year after the notice of the rating decision or 
within 60 days after the issuance of the SOC, the veteran has 
failed to allege specific error of law or fact with respect 
to the claims for entitlement to SMC or TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a NOD by the appellant for 
entitlement to an increased rate for pension benefits based 
on unreimbursed medical expenses for the period of January 1, 
1995, to December 31, 1995, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.201, 
20.204(a), (c) (1999).

2.  The veteran has not met the requirements to perfect 
appeals concerning the claims for entitlement to an increased 
rating for left nephrolithiasis with lithotripsy, left 
ureteropelvic obstruction, post ureteroplasty, 
hydronephrosis, arterial hypertension, right bundle branch 
block, post coronary artery bypass; the assignment of 
separate disability evaluations for left nephrolithiasis with 
lithotripsy, left ureteropelvic obstruction, post 
ureteroplasty, hydronephrosis, arterial hypertension, right 
bundle branch block, post coronary artery bypass; special 
monthly compensation by reason of being in need of regular 
aid and attendance of another person or on account of being 
housebound; and a total rating based on individual 
unemployability due to the veteran's service-connected 
disability.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of NOD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  The RO in July 1996 notified 
the veteran that his claim for an increased rate for pension 
benefits based on unreimbursed medical expenses for the 
period of January 1, 1995, to December 31, 1995, had been 
denied.  The RO received a notice of disagreement (NOD) later 
that month.  The RO issued a SOC in January 1997.  The RO 
received a VA Form 9, substantive appeal in May 1997.  On the 
VA Form 9, the veteran requested withdrawal of his appeal.

A NOD may be withdrawn in writing before a timely Substantive 
Appeal is filed.  38 C.F.R. § 20.204(a) (1999).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

II.  Inadequate Appeals

The record reflects that a November 1996 rating decision 
granted a 30 percent rating for left nephrolithiasis with 
lithotripsy, left ureteropelvic obstruction, post 
ureteroplasty, hydronephrosis, arterial hypertension, right 
bundle branch block, post coronary artery bypass.  In a 
statement received in December 1996, the veteran submitted a 
NOD concerning the assignment of a 30 percent rating and he 
indicated that separate disability evaluations were warranted 
for his kidney/hypertensive cardiovascular disorder.  On 
October 10, 1997, the RO issued a SOC concerning an increased 
rating for his kidney/hypertensive cardiovascular disorder, 
and the assignment of separate disability evaluations for 
left nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary artery 
bypass.  

Later that month, the RO received the veteran's VA Form 9, 
substantive appeal.  Importantly, the VA Form 9 contained no 
arguments regarding the issues of an increased rating or the 
assignment of separate disability evaluations for his 
kidney/hypertensive cardiovascular disorder.  The veteran 
requested a personal hearing that was scheduled in May 1998.  
However, the veteran canceled his appearance and failed to 
submit any other argument concerning his claims within the 
allotted time period.  Hence, neither this VA Form 9 nor any 
other statement can be considered as an adequate substantive 
appeal.  

The same is true regarding the issues of entitlement to SMC 
and TDIU.  An October 9, 1997, rating decision denied 
entitlement to SMC and TDIU.  The RO received the veteran's 
NOD in May 1998 concerning these issues.  On November 5, 
1998, the RO issued a SOC concerning entitlement to SMC and 
TDIU.  On November 17, 1998, the RO received a VA Form 9 from 
the veteran, which failed to discuss either of the issues 
regarding entitlement to SMC or TDIU.

An appeal to the Board consists of a timely NOD and a timely 
substantive appeal in response to the SOC.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.200 (1999).  The claimant 
has one year from the date of notification of a rating 
decision to file a NOD to initiate the appeal.  38 U.S.C.A. § 
7105(b)(1) (West 1991).  To complete the appeal, a claimant 
must file a substantive appeal within 60 days of the mailing 
date of the SOC, or within the remaining time, if any, of the 
one-year period after the date of notification of the action 
appealed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (1999).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental statement of the case (SSOC), which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (1999).  
The Board will make a decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification. 38 C.F.R. § 20.203 (1999).

In a letter dated March 5, 2000, the Board informed the 
appellant that the substantive appeals received in September 
1997 and November 1998 did not allege specific errors of law 
or fact with respect to the claims for entitlement to an 
increased rating for left nephrolithiasis with lithotripsy, 
left ureteropelvic obstruction, post ureteroplasty, 
hydronephrosis, arterial hypertension, right bundle branch 
block, post coronary artery; the assignment of separate 
disability evaluations for his kidney/hypertensive 
cardiovascular disorder; SMC; and TDIU.  The Board informed 
the appellant that pursuant to 38 C.F.R. § 20.203 he was 
given 60 days from the date of the letter to present a 
written argument or to request a hearing to present oral 
arguments in support of his appeal of those issues.  In 
correspondence received in April 2000, the veteran reported 
his contentions regarding these issues and he indicated that 
he did not want to attend a hearing.  He did not specifically 
address the issue of the adequacy of his appeals.

To summarize, with respect to the claims for entitlement to 
an increased rating for left nephrolithiasis with 
lithotripsy, left ureteropelvic obstruction, post 
ureteroplasty, hydronephrosis, arterial hypertension, right 
bundle branch block, post coronary artery bypass; the 
assignment of separate disability evaluations for his 
kidney/hypertensive cardiovascular disorder; SMC; and TDIU; 
the substantive appeals received in September 1997 and 
November 1998 do not contain any allegations of error of fact 
or law as to those issues.  Furthermore, the record does not 
contain any other written statement by the veteran or his 
representative, filed during the required time period, that 
contains such allegations.  The appellant was so informed and 
given 60 days to present argument or request a hearing.  The 
Board finds that no adequate substantive appeal has been 
timely filed with respect to those issues.  Accordingly, the 
Board lacks jurisdiction regarding these issues.  The claims 
with respect to these issues are dismissed.



ORDER

The claim for an increased rate for pension benefits based on 
unreimbursed medical expenses for the period of January 1, 
1995, to December 31, 1995, is dismissed.  

The claim for an increased evaluation for left 
nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary artery 
bypass, is dismissed.

The claim for separate evaluations for hypertension, heart 
disorder and kidney disorder, is dismissed.  

The claim for special monthly compensation by reason of being 
in need of regular aid and attendance of another person or on 
account of being housebound, is dismissed.

The claim for a total rating based on individual 
unemployability due to the veteran's service-connected 
disability, is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

